McAlvay, J.
This is an action in ejectment to recover possession of certain lands in Gratiot county to which, plaintiff claims title by virtue of a certain State tax deed. The defendants claim under the original title.
In October, 1887, this land was sold for taxes assessed for the year 1885, and, not being redeemed, was placed on the State tax land list October 1, 1888, where it remained until April 14, 1903, when it was sold to a purchaser, and a State tax deed was issued on May 2, 1903. Plaintiff in this suit derived title from this purchaser by quitclaim deed August 22, 1903. This land had never-been offered for sale for this tax, except, as above stated,, in the year 1887. The deed to the purchaser from the State contained the proviso that it was made “subject to-the relevant conditions imposed by Act No. 229 of the Public Acts of 1897.” More than six months prior to beginning this suit, notices were served upon all parties, entitled to notice claimed to conform to the provisions of' section 140 of the present tax law (1 Comp. Laws, § 3959).. The case was tried before the court, without a jury. On the part of defendants proof attacking the validity of plaintiff’s tax deed was- offered and .received, subject to-objection and exception by plaintiff. Defendants also-offered proof tending to show adverse possession of this, land by them and their grantors, since April, 1887, which, subject to like objection and exception, was received.
The following facts were found by the court relative to-the invalidity of the tax of 1885:
“1. At the October session of the board of supervisors for the county of Gratiot, for the year 1885, as appears, from the record of the proceedings of said board, the committee on taxation made a report, consisting of a tabulated statement, which statement, after giving the name of each township in the county, had extended in separate-columns headed, respectively, ‘State Tax,’ ‘County Tax,* *459‘Township Tax,’ ‘School Tax,’and various other taxes, and containing certain sums in each of said columns opposite the several townships. Underneath this tabulated statement is written the names of three supervisors, and opposite thereto ‘Committee on Taxation,’ and under the word ‘ Committee ’ is written the word ‘ Adopted.’ Nothing further appears in said record as to any report of said committee, nor any consideration of said report by the board, nor any action or order of determination of the said board in that regard, nor of any direction to the several supervisors as to the several taxes to be assessed on their respective rolls for that year. I therefore find that no such order of determination was made or direction given to the supervisor of the township of Lafayette to spread the tax in question upon the assessment roll for the year 1885.
“ 2. The clerk of the board dated and signed the regular printed certificate to the supervisor of the township of Lafayette, certifying that the several taxes mentioned in the said tabulated statement of the said committee on taxation, opposite the said township of Lafayette, were ordered by said board of supervisors to be spread on the assessment roll of his township for the year 1885.
“3. The supervisor of said township of Lafayette proceeded and assessed the said several taxes against the lands and personal property, as mentioned in said certificate, and among the lands so assessed was the south half of the northwest quarter of section 34, against which was assessed a total tax of $15.12.”
Other facts were found by the court, which need not be quoted, being undisputed or unnecessary to consider in deciding the case. The conclusions of law were that the tax was illegal; that the provisions of the tax law of 1897, providing a limitation of six months in which the owner of the land may question the tax or deed, did not apply in this case; and that plaintiff had not the title or right of possession of the lands in question, and defendants were entitled to judgment.
It is not claimed by plaintiff that any proceedings were had looking towards a sale of this State tax land under the proyisions of sections 78-82 of the present tax law (1 Comp. Laws, §§ 3901-3905), but it is claimed that, the *460deed from the auditor general having been given to plaintiff’s grantor after August 29, 1897, the notices specified by section 140 were required to be given, before suit to obtain possession of the land could be commenced; that such notices having been properly served, and no suit or proceeding having been begun within six months by the owners of the land, their grantees or representatives, as provided by section 143 (section 3962) of the general tax law, said parties are barred in this suit from questioning the validity of the tax title or tax deed. The title upon which the plaintiff relies is derived from a tax sale of this land made in October, 1887, for the taxes of 1885. The year for redemption expired October 1, 1888, at which time it was placed on the State tax list, where it remained until the purchase by plaintiff’s grantor in 1903. The State acquired whatever rights it had under the tax law in force before the adoption 'of the present system providing for the foreclosure of tax liens in our chancery courts. The provisions of sections 140 and 143 of the present tax law, relative to notice and limitation of the right of action, were intended to apply to tax titles obtained through courts of chancery, and not to titles obtained under proceedings had under the earlier laws. The court was correct in holding that the above-mentioned provisions of the law of 1897 did not apply to this case
We therefore hold that the circuit judge was not in error in allowing the testimony tending-to show the tax in question illegal, nor in finding that the record of proceedings of the board of supervisors did not show any apportionment of the taxes for 1885 to the different townships, or direction that the same be spread upon the several assessment rolls, as provided by the then existing law. Post v. Harris, 95 Mich. 323.
It is not necessary to discuss other questions raised.
The judgment of the circuit court is affirmed.
Grant and Blair, JJ., concurred.